Citation Nr: 9903809	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1997, the Board remanded the case to 
the RO for additional development.  The case is once again 
before the Board for appellate review.  



FINDINGS OF FACT

1.  Range of motion of the veteran's low back is most 
recently noted to be 80 degrees forward flexion; 12 degrees 
backward extension; 10 degrees left lateral flexion; 15 
degrees right lateral flexion; and rotation to 5 degrees, 
bilaterally.  All motion was with pain.  The veteran was able 
to flex forward to 22 degrees without pain.  

2.  Additional symptoms of the low back disorder include 
positive straight leg raising at 30 degrees, difficulty 
exerting full strength in the lower legs, physical signs of 
L-4 radiculopathy, but normal EMG/NCV studies and normally 
active and symmetrical reflexes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Ankylosis (complete bony fixation) of the lumbar spine at a 
favorable angle warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  

Service connection for a low back disorder was granted, and a 
10 percent evaluation assigned, by rating decision of the RO 
in May 1987.  The rating was increased to 20 percent in 1989 
and to the current rating of 40 percent in 1990.  The 
veteran's claim for an increased evaluation was received by 
VA in September 1994.  

An examination was conducted by VA in November 1994.  The 
veteran complained of pain on a constant basis, which he 
treated with medication.  He noted that some of his 
medications caused drowsiness.  Examination showed the 
musculature of the back to be normal.  Forward flexion was to 
53 degrees, backward extension was to 20 degrees, left 
lateral flexion was to 11 degrees, right lateral flexion was 
to 20 degrees, rotation to the left was to 22 degrees and 
rotation to the right was to 21 degrees.  The veteran alleged 
pain with all of these motions.  There was a questionable 
Lasegue sign on the right.  The diagnoses were degenerative 
joint disease of the spine and degenerative disc disease at 
L5-S1.  

An examination was conducted by VA in June 1997.  At that 
time, the veteran complained of constant pain that he stated 
was associated with every type of movement that he did.  His 
only relief was lying on a hard floor with his knees flexed.  
He also stated that he received some relief with aquatic 
therapy.  On physical examination, he had no postural 
abnormalities and his gait was within normal limits.  The 
musculature of the back showed tenderness in the upper 
thoracic spine as well as in the lumbar spine.  The veteran 
was able to flex forward to 22 degree without pain and to 80 
degrees with pain.  Backward extension was to 12 degrees, 
left lateral flexion was to 10 degrees, right lateral flexion 
was to 15 degrees, rotation to the left and right was to 5 
degrees.  All these motions were accompanied by pain.  
Straight leg raising was to 45 degrees, bilaterally, with the 
pain going to his knees.  There was no patellar reflex on the 
right, but a 1+ reflex on the left.  Achilles tendon reflex 
was 1+, bilaterally.  Sensation was intact to light touch and 
strength was 5/5 in the lower extremities.  

X-ray studies reportedly showed degenerative disc disease at 
L4-L5 and L5-S1 as well as narrowing and marginal spur 
formation.  Degenerative disease was noted in bother hips and 
there was an area of sclerosis involving the right SI joint.  
These were similar findings to those noted on studies in 
1995.  The diagnosis was degenerative disc disease of the 
thoracic and lumbar spine, with some lumbar and thoracic 
muscle strain.  There was L4 radiculopathy by physical 
examination.  The examiner recommended electromyographic 
(EMG) and nerve conduction velocity (NCV) testing to rule out 
a radiculopathy.  This testing was normal. 

In a medical opinion submitted by the examiner who evaluated 
the veteran for VA in June 1997, it was indicated that the 
veteran did not have sciatic neuropathy on EMG and that ankle 
jerks were present.  For this reason, the examiner did not 
believe that the criteria for a 60 percent evaluation was 
present.  

In September 1997, the RO received VA outpatient treatment 
records, dated from September 1993 to August 1997.  These 
records have been associated with the claims file for review.  
The records show that the veteran has been receiving frequent 
treatment for his complaints of low back pain.  When last 
evaluated, in July 1997, it was noted that the veteran had 
difficulty sleeping due to chronic low back pain.  

A neurological evaluation was conducted by VA in January 
1998.  The veteran complained of pain in the neck and back, 
as well as bilateral buttock pain and bilateral pain in the 
posterior thighs to the level of the knees.  His functional 
status was quite poor at this time in that his activities 
were quite limited.  He was still able to drive, but had not 
been able to play sports as he used to do frequently.  He had 
been undergoing intensive therapy in the pain clinic.  
Examination disclosed no motor weakness.  He had some 
difficulty exerting full strength in the lower legs, 
secondary to back pain.  Straight leg raising was positive at 
30 degrees, bilaterally.  There was no significant sensory 
abnormality.  The veteran had a normal gait and normally 
active and symmetrical reflexes.  It was noted that an EMG 
study performed in June 1997 was normal, indicating that 
there was no evidence of radiculopathy or neuropathy.  
Reports in the file of multiple imaging procedures showed 
that the veteran had moderate to severe spondylosis 
throughout the spine.  The impression was significant diffuse 
spondylosis of the spine, with very severe chronic pain 
syndrome and marked functional loss due to pain.  However, it 
was noted that the veteran did not fit the criteria for 
intervertebral disc syndrome.  

The examination reports present a difficulty to properly 
rating the veteran's low back disorder.  He has been 
evaluated for many years on the basis of intervertebral disc 
syndrome.  Now two examining physicians have stated that this 
is not the proper basis for evaluation.  Specifically, this 
rules out the criteria of intervertebral disc disease as a 
basis for increasing the veteran's rating to 60 percent.  As 
this is one of two criteria that could be utilized for this 
purpose, it restricts the rating options to only an increase 
based on ankylosis of the spine.  

Ankylosis of the spine is a condition that equates to 
complete bony fixation.  The veteran has not been diagnosed 
as having ankylosis and, in fact, is able, with pain, to flex 
forward as far as 80 degrees.  However, the question remains 
as to whether he is so restricted due to pain that a 60 
percent rating is warranted for functional loss due to pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran has 
been described as having marked restriction.  Range of motion 
studies show restriction due to pain of 22 degrees forward 
flexion, 12 degrees backward extension, 10 degrees left 
lateral flexion, 15 degrees right lateral flexion and 5 
degrees bilateral rotation.  As severe as this limitation of 
motion is, it does not approximate complete bony fixation.  
Therefore, a rating analogous to that of ankylosis, even 
considering functional loss due to pain, is not warranted.  
See 38 C.F.R. §§ 4.20, 4.40.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

